                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )      Case No. 3:18-CR-00081-001
                                                     )
                                                     )      JUDGE PHILLIPS
CLAUDE ELVIS DIXON                                   )

                            AGREED ORDER OF REVOCATION

       A Petition for Revocation of Supervised Release has been filed against the defendant,

Claude Dixon, and the defendant admits that he has violated his supervised release. An

agreement has been reached between the parties recommending that Mr. Dixon's supervised

release should be revoked and that he should receive a sentence of eighteen ( 18) months

imprisonment with no supervised release to follow.

        Mr. Dixon agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of

Criminal Procedure, waive his right to allocute at a revocation hearing, and asks that the

agreement of the defendant and the government pursuant to Rule 11 of the Federal Rules of

Criminal Procedure be found to be a proper sentence.

        This Court has considered the Chapter Seven policy statements in the United States

Sentencing Guidelines. The defendant's criminal history category is III. The advisory guideline

range is 5-11 months for "Grade C" violations which the Court has carefully considered. There

 is a statutory maximum of 24 months imprisonment which the Court has also considered. The

 Court has also considered the factors listed in 18 U.S.C. §3553(a).

        Based on the foregoing, the Court finds that the recommended sentence is sufficient, but

 not greater than necessary, to accomplish the purposes set forth in 18 U.S.C. §3553(a) while
. ,...-.·
 ~          taking into consideration all of those factors and the Chapter Seven policy statements .

                   IT IS HEREBY ORDERED, therefore, that the defendant's supervised release is hereby

            revoked. The defendant is hereby sentenced to a term of imprisonment of eighteen ( 18) months

            to be followed by no supervised release.

 .-                It is RECOMMENDED that Claude Elvis Dixon be placed in the Bureau of Prisons

            facility located in Manchester, Kentucky.

                                                                  ~             n.~
                                                                  Honorable Th~mas W.Phillips
                                                                   United States District Judge

            APPROVED FOR ENTRY:




            Jonat an Moffatt
            Atto ey for Defendant




            Claude Elvis Dixon
            Defendant



                 t/wruM rf~ ~                     ~,.~
                                                  ~.Al,r
             Amber Wi!s01;
             U.S. Probation Officer               :j    ~




                                                              2
